Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 7, 2019

                                     No. 04-18-00375-CR

                                     Gregorio BARRERA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR9166
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER
       Appellant’s second motion for extension of time to file his brief is GRANTED. We
ORDER that appellant file his brief on or before January 28, 2019. No further extensions will be
granted absent extenuating circumstances.


It is so ORDERED on January 7, 2019.

                                                              PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court